           Case 1:19-cv-11693-LTS Document 21 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VADIM BABYREV,
                                                                      No. 19 CV 11693-LTS
                                   Petitioner,

                 -against-

BRIAN BELFI et al.,

                                    Respondents.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received and reviewed Petitioner’s “Supplemental Pleading,” which

was submitted pro se. (Docket Entry No. 20.)

                 The Court previously denied Petitioner’s motion to proceed pro se, (docket entry

no. 14), as well as Petitioner’s motion for reconsideration of that order. (Docket Entry No. 19.)

The Court has appointed counsel in this case, in part to address the issue of whether this case may

proceed without appointment of a guardian, and defense counsel’s status report is due May 15,

2020. (Docket Entry No. 14.)

                 Defense counsel is hereby directed to review Petitioner’s “Supplemental Pleading,”

(docket entry no. 20), confer with Petitioner, and incorporate an appropriate discussion of how the

Court should treat that supplemental pleading into the May 15, 2020, status report.

        SO ORDERED.

Dated: New York, New York
       April 21, 2020


                                                                        /s/ Laura Taylor Swain
                                                                        LAURA TAYLOR SWAIN
                                                                        United States District Judge




SUPP PLDNG ORD.DOCX                                        VERSION APRIL 21, 2020                      1
